On the Merits.
LAND, J.
This case involves the same issues of law and fact as that of Gustave Monteleone v. Seaboard Fire & Marine Insurance Company, decided by this court on .June 20, 1910. See 126 La. 807, 52 South. 1032. That ease was carried to the Supreme Court of the United States on writ of error, on the question of liquidated damages and attorney fees, and the parties to the present suit have agreed and stipulated that the same question in this case shall be determined by the result of the prosecution of said writ or error, and to be bound in this case by the decision of the Supreme Court of the United States in the suit aforesaid.
It is therefore ordered that the judgment appealed from be affirmed, subject to the stipulation recited in the opinion of this court on the motion to dismiss the appeal.